Title: From James Madison to David Lenox, 21 July 1801 (Abstract)
From: Madison, James
To: Lenox, David


21 July 1801, Department of State. “You will receive herewith Copies of certain Documents [not found] concerning Nathaniel Heard and Negro David, a Slave, two Impressed seamen belonging to the United States, who are supposed to be detained in British Ships of War on the English Station. Agreeably to the request of Mr. Lowndes, a Merchant of George Town, his Master, I recommend the case of the latter particularly to your attention.”
